LAGOA, J.
Appellant, Sandra P. Castillo (“Castillo”), appeals from two separate orders: (1) the trial court’s order denying appellant’s motion for summary judgment; and (2) the trial court’s order granting appellee Deutsche Bank National Trust Company’s motion for summary judgment. For the following reasons we dismiss both appeals for lack of jurisdiction.
With regard to the order denying summary judgment, interlocutory appeals of non-final orders denying motions for summary judgment are not permitted under the rules of appellate procedure. See Fla. R.App. P. 9.130(a)(3); Taggart v. Morgan, 943 So.2d 250 (Fla. 3d DCA 2006).
Additionally, with regard to the order granting summary judgment, the order appealed “is merely authorization for a final judgment. It does not constitute a final judgment, nor is it an order from which an interlocutory appeal could properly lie.” Shupack v. Allstate Ins. Co., 356 So.2d 1298, 1299 (Fla. 3d DCA 1978).
Accordingly, for the reasons stated above, the appeal is dismissed for lack of jurisdiction.
Appeal dismissed.